Exhibit 10(e)

AMENDMENT NO. 1

TO

DARDEN RESTAURANTS, INC.

BENEFITS TRUST AGREEMENT

This Amendment No. 1 dated December 19, 2008 (“Amendment”) to that certain
Darden Restaurants, Inc. Benefits Trust Agreement dated as of October 3, 1995
(“Original Agreement”) between Darden Restaurants, Inc. (“Darden”) and Wells
Fargo Bank, National Association, as successor to Wells Fargo Bank Minnesota,
National Association, formerly known as Norwest Bank Minnesota, National
Association, as trustee (the “Trustee”).

In consideration of the mutual covenants contained herein, the parties hereto
agree as follows:

1. Amendments to the Original Agreement.

a. The reference to “Item 1(a)” in the second sentence of Section 4 on page 3 of
the Original Agreement is hereby amended to be “Item 5.01”, so the first clause
of that sentence shall read as follows (with the amended text underlined):

“For the purpose of this Benefits Trust Agreement, a “Change of Control” shall
mean an event required to be reported in response to Item 5.01 of the Current
Report on Form 8-K of the Grantor, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities and Exchange Act of 1934 (the “Exchange
Act”); …”

b. Each reference to “Change in Control” contained in Section 5(b), 6(c), 7 and
14(a) shall be amended to read “Change of Control.”

c. The second to last sentence of Section 6(a) of the Original Agreement under
the heading “Distribution of Trust Assets” is hereby amended and restated in its
entirety to read as follows (the new text to be added is underlined):

“All payments to a Beneficiary from the Trust shall be made in accordance with
the provisions of the applicable Plan and any applicable requirements of
Section 409A of the Code.”

d. The second to last sentence of Section 6(b) of the Original Agreement under
the heading “Distribution of Trust Assets,” is hereby amended and restated in
its entirety to read as follows (the new text to be added is underlined):

“If, however, the Trustee is unable to resolve such difference(s) to its
satisfaction within 60 business days after its receipt of the Beneficiary’s
representations, the Trustee shall make payment at such time and in such form
and manner as is



--------------------------------------------------------------------------------

allowed under the Plans as of the date first stated above and as the Trustee, in
its sole discretion, selects, as applicable to such amounts and in accordance
with Section 409A of the Code.”

e. Section 6(c) of the Original Agreement is hereby amended and restated in its
entirety to read as follows (the new text to be added is underlined):

“(c) Notwithstanding any other provision of the Trust Agreement to the contrary,
the Trustee shall make payments hereunder before such payments are otherwise due
under the provisions of paragraph (b) above and after a Change of Control if it
determines, based on a change in the tax or revenue laws of the United States of
America, a published ruling or similar announcement issued by the Internal
Revenue Service, a regulation issued by the Secretary of the Treasury or his
delegate, or a decision by a court of competent jurisdiction involving a
Beneficiary, or a closing agreement made under Code Section 7121 that is
approved by the Internal Revenue Service and involves a Beneficiary, that a
Beneficiary has recognized or will recognize income for federal income tax
purposes with respect to amounts that are or will be payable to the Beneficiary
under the Plans, provided, however, that the accelerated payment of any amounts
hereunder that are subject to Code Section 409A shall only be made to the extent
the Plan fails to meet the requirements of Code Section 409A and the regulations
thereunder and the amount of any such payment shall not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Code Section 409A and the regulations thereunder.”

f. Section 14(b)(ii) of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

 

  “(ii) The Trustee:

 

     Wells Fargo Bank, National Association

     Institutional Trust Services

     MAC T2651-050

     7000 Central Parkway, Suite 585

     Atlanta, Ga. 30328

     Attention:   Monique Etheridge, CEBS, CTFA

                        Relationship Manager”

2. Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified in the Original Agreement.

3. Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which shall be deemed an
original.

 

2



--------------------------------------------------------------------------------

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to the
conflicts of laws provisions thereof.

5. No Further Modification. All terms and conditions of the Original Agreement
not expressly modified herein remain in full force and effect, without waiver or
amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

Attest:     DARDEN RESTAURANTS, INC. By:   /s/ Douglas E. Wentz     By:   /s/
William R. White III Name:   Douglas E. Wentz     Name:   William R. White, III
Title:   Assistant Secretary     Title:   Senior Vice President and Treasurer
Attest:    

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:   /s/ A. Jacob Vogelsong     By:   /s/ Monique Etheridge Name:   A. Jacob
Vogelsong     Name:   Monique Etheridge Title:   Vice President     Title:  
Assistant Vice President & R.M.

 

3